Case: 13-30157       Document: 00512364080         Page: 1     Date Filed: 09/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 5, 2013
                                     No. 13-30157
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




GLOBAL MANAGEMENT ENTERPRISES, L.L.C.,

                                                  Plaintiff–Appellant,

versus

COMMERCE & INDUSTRY INSURANCE COMPANY,

                                                  Defendant–Appellee.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:11-CV-1681




Before KING, JONES, and SMITH, Circuit Judges.
PER CURIAM:*


       Global Management Enterprises, L.L.C., appeals a summary judgment
that is based primarily on a determination that its employee, Librado de la Cruz,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30157      Document: 00512364080      Page: 2    Date Filed: 09/05/2013

                                   No. 13-30157

is a longshoreman whose injury claim therefore was explicitly excluded from cov-
erage for workers’ compensation benefits provided by defendant Commerce &
Industry Insurance Company. The parties agree that the insurance policy in
question excludes claims subject to being paid pursuant to the Longshore and
Harbor Workers’ Compensation Act.
      The district court analyzed the issue in a thorough Memorandum Ruling
dated January 25, 2013, that examined, inter alia, whether de la Cruz satisfied
the situs and status requirements of 33 U.S.C. §§ 902(3) and 903(a). Part of the
inquiry was whether the injury occurred in an “adjoining area” to an area used
for maritime purposes.
      On April 29, 2013, while this appeal was in the briefing stage, this court
issued its en banc opinion in New Orleans Depot Services, Inc. v. Director, Office
of Worker’s Compensation Programs, 718 F.3d 384 (5th Cir. 2013) (en banc). That
opinion contains a careful analysis of the “adjoining area” requirement in decid-
ing situs. The district court did not have the benefit of the decision when it
issued its ruling, and the briefs do not mention it except for one short reference
in the appellee’s brief.
      Although we could decide the application of New Orleans Depot to the facts
in the record, we conclude it is better for the district court to do that in the first
instance. The judgment is therefore VACATED, and this matter is REMANDED
for the district court to examine the facts in light of the new decision. Our ruling
is not to be read as a comment, one way or the other, on the applicability of New
Orleans Depot or on what proceedings the district court should conduct or on
what decisions it should make on remand.




                                          2